Citation Nr: 1811214	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-28 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a brain tumor, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	William N. Benjamin, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 

INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from November 1967 to June 1972.  He also had several years of service with the Tennessee National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in May 2013. 
 
In his August 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board at a local VA office.  In April 2017, the Veteran testified before the undersigned Veterans Law Judge.  A written transcript of this hearing was prepared and associated with the evidence of record.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current brain cancer disability is due to exposure to Agent Orange while serving in Vietnam during the Vietnam Era, and in the alternative, directly related to his active service.  In this regard, during an April 2017 hearing before the Board he asserted that while serving as an aviator, he flew into Danang and was exposed to toxins via wind and dust without the use of a special breathing apparatus.  The Veteran also submitted an Internet article by the Minnesota Department of Health noting that dioxins are extremely persistent and once released remain in the environment for a lengthy period of time. 
Post-service private treatment records in May 2011 through 2016 demonstrate diagnoses of a malignant brain neoplasm and right frontal lobe oligodendroglioma (brain cancer).

The Veteran's service in Vietnam during the Vietnam Era was confirmed by the AOJ.  Consequently, brain cancer is not on the list of diseases associated with herbicide exposure for purposes of awarding presumptive service connection.  See 38 U.S.C.A. § 1116 (a)(2) (West 2014), 38 C.F.R. § 3.309 (e) (2017).  The Board, however, notes that notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

A VA medical examination and opinion addressing the etiology of the Veteran's brain cancer has not been obtained.  Therefore, the issue is remanded for a VA examination and medical opinion regarding whether the Veteran's current brain cancer is related to the Veteran's active service, to include exposure to herbicides.  38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  Significantly, the Veteran's service treatment and service personnel records are not of record.  An October 2012 VA Record Center and Vault Reference Request demonstrates that the AOJ initiated a search for these records; however, a response as to the status of the search is not of record.  Therefore, on remand, the Veteran's complete service treatment records and service personnel records should be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Specifically, the AOJ must attempt to obtain the Veteran's complete service treatment records and service personnel records.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be scheduled for a VA examination before a physician with sufficient knowledge and expertise to address the etiology of his brain cancer.  The Veteran's claims file is to be reviewed, as well as a copy of this remand request.  The examination report should reflect if these items were in fact reviewed.  All pertinent evidence of record must be made available to and reviewed by the VA examiner, and any indicated studies should be performed.

Based on the review of the record and the examination results, the examiner should identify all forms of brain cancer and any residuals that have been present during the period of the claim.  With respect to each such disorder, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

3.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




